DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 6/2/2022, claims 1, 2, and 5 were amended, none of the claims were cancelled, and claims 9-14 are newly introduced. Accordingly claims 1-14 are currently pending in the application.
Allowable Subject Matter
Claims 1-14 are allowed over prior art of record.
Most relevant prior art of record is Ross et al. (WO 92/08223) hereinafter Ross.
Regarding claim 5, Ross teaches An apparatus for active noise suppression in a vehicle (“According to the present invention an active vibration control system” in Page 6, Lines 9-10 and “an active vibration control system which reduces the vibration in a (second) region” in Page 9, lines 32-34), wherein the apparatus comprises an actuator of the vehicle (“a plurality of actuators” in Page 6, Line16 and “and the actuators are incorporated in the engine or " suspension mounting systems of the vehicle” in Page 9, Lines 2-3) wherein a moving part of the vehicle is configured according to a first transfer function, which characterizes a sound transmission behavior of the moving part of the vehicle (“the controller adapts the transfer function of the said feedforward path, with reference to the said first and third signals,” in Page 6, Lines 30-32), Ross does not specifically disclose the apparatus further comprising  wherein a different part of the vehicle is configured according to a second transfer function, which characterizes a sound transmission behavior of the different part, wherein the actuator is controllable in dependence on a control variable for active noise suppression, wherein the control variable is determined in dependence on the first and second transfer functions.
The following is the reason for allowance of claim 5:
Ross alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein a different part of the vehicle is configured according to a second transfer function, which characterizes a sound transmission behavior of the different part, wherein the actuator is controllable in dependence on a control variable for active noise suppression, wherein the control variable is determined in dependence on the first and second transfer functions,
Therefore,
 The claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 6-8, 12-14, claims are allowed for their dependency on allowed claim 5.
Regarding claim 1, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 5 (see reasons for allowance of claim 5 above).
Regarding claims 2-4, 8-11, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654